DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 27 April 2021.
Claims 1, 9, 10 & 18 have been amended.
Claims 8 & 16 have been previously canceled.
Claims 1-7, 9-15 & 17-20 are currently pending and have been examined.
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see page 18 & 19, filed 27 April 2021, with respect to the rejection(s) of claim(s) 1, 9, 10 & 18 under 35 U.S.C. 103(a) have been fully considered but are not persuasive.  Applicant argues, “As can be seen from the above portion of Randolph-Wall, Randolph- Wall’s invention is directed to only authorizing merchants to accept its card after the merchant has been selected by the user. See id. The instant claims require that the non-selected, yet authorized merchant, not be allowed to participate in a card transaction. See id. Randolph-Wall does not disclose the claimed concept, see Randolph-Wall at fJ[ [0083], and cannot be modified to disclose the claimed concept. See, e.g., MPEP § § 2143.01(V) (“If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification”) and/or MPEP at § 2143.01(VI) (“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. Based on the foregoing, Applicant respectfully requests withdrawal of the pending Section 103 rejections.”
The Examiner respectfully disagrees.  Randolph-wall in paragraph 0049 teaches can be limited to only to particular merchants. Paragraph 0083 discloses “Optionally, the user may be presented with…a list of merchants or merchant types at which the card can be authorized for use. Thus, for example, the user can be presented with a variety of merchant types, such as "book store", "movie rental", and "supermarket". The user can select the desired merchant type, and user selection is stored in a database in association with a card identifier (e.g., the card number) and optionally in addition to user information.). In other words, the merchant type is a subset of the plurality of merchants. Ahmad column 6, lines 39-53 discloses “According to an embodiment of the present invention, one or more merchants (or providers) may be pre-selected and associated with the card product. The customer may select one or more merchants and/or service providers. In other words, the user may select one merchant which is less than the subset of plurality of merchants.  For these reasons applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-12, 15 & 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randolph-Wall et al. US 2007/0051797 A1, hereafter Randolph-Wall in view of Ahmad US 7,676,409 B1 and in further view of Sosa et al. US 2009/0095387 A1, hereafter Sosa.
Claim 1
Randolph-Wall discloses:
a plurality of inactive accounts (paragraph 0045);
a merchant database, comprising storage media, for storing information regarding a plurality of merchants authorized to accept the plurality of inactive accounts in a transaction after such plurality of inactive accounts are activated and transformed into stored value cards, wherein the stored value cards are physical cards, virtual cards, or both, the stored value cards representing accounts between cardholders and client-selected merchants (paragraph 0126, 0136); Note: paragraph 0126 discloses “The account number and other related information is integrated into the PLCC and 
a client interface for interacting with a client and customizing stored value cards based on input from the client comprising a memory for storing instructions and a processor for executing the stored instructions, the client interface connected to the merchant database (paragraph 0035, 0049 & 0063), 
the stored instructions causing said client interface to interact with and to respond to said instructions by selecting subset of the plurality of merchants, the subset of the plurality of merchants comprising plurality of client-selected merchants and […]after such account is activated and which will be rejected by a remainder of the plurality of merchants (paragraph 0049 & 0083: “Optionally, the user may be presented with…a list of merchants or merchant types at which the card can be authorized for use. Thus, for example, the user can be presented with a variety of merchant types, such as "book store", "movie rental", and "supermarket". The user can select the desired merchant type, and user selection is stored in a database in association with a card identifier (e.g., the card number) and optionally in addition to user information.), Note: Merchant type is a subset of the plurality of merchants. 
the stored instructions causing said client interface to communicate the subset of the plurality of merchants to an administrator processor via a card network provider for determining whether a merchant at a point of sale comprises the subset of the plurality of merchants, wherein said card network provider is at least one of a credit card association and a debit card association (paragraph 0098 & 0099);
a card creator, comprising a processor, responsive to a communication from the client interface, said card creator associating an assigned account number with a designated card (paragraph 0018, 0036 & 0126), 
wherein the card creator creates customized physical card, a customized virtual card, or both from the assigned account number and designated card, and wherein a transaction involving the assigned account number and one of the plurality of client-selected merchants will be approved by a card network provider based on the communicated information identifying the assigned account number and the communicated information identifying the one of the plurality of client-selected merchants, and wherein a transaction involving the assigned account number and the remainder of the plurality of merchants not comprising the subset of the plurality of merchants will be disapproved by the card network provider based on the communicated information identifying the assigned account number and the communicated information identifying the one of the plurality of client-selected merchants; wherein the card creator is configured to create and dispense the customized physical card and the customized virtual card, and wherein the card creator creates the customized physical card, a customized virtual card, or both based on received client input and dispenses the customized physical card, a customized virtual card, or both to the client for use by the client (paragraph 0049, 0083, 0126 & 0136).
Randolph-Wall does not disclose the following, however Ahmad does:
selecting one of the accounts which will be accepted by the subset of the plurality of merchants (column 6, lines 39-53)

Randolph-Wall discloses “The PLCC is optionally in the form of a barcode or other computer readable/scannable indicia. Additionally, the debit card account number and other pertinent information (CVC2 or AVS security information) are optionally distributed using other distribution channels, such as via a phone network (e.g., a WiFi/VoIP or cellular phone network, wherein indicia corresponding to a PLCC is transmitted to, and displayed on a wireless phone display system). The PLCC, when printed or displayed on a terminal display, can be the same or similar in appearance to the example card illustrated in FIG. 7A and/or FIG. 7B” in paragraph 0127.  Note: The virtual card displayed on the wireless phone display is the same or similar to the printed card. It can be argued that Randolph-Wall & Ahmad do not disclose the limitation below however Sosa does:
wherein when the customized virtual card is dispensed, the customized virtual card is provided as a graphical display on a user’s device, the graphical display having the same appearance the customized physical card (para. 0017 & 0109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Sosa with the technique of Randolph-Wall & Ahmad to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce (Sosa para. 0010).  Therefore, the design incentives of to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Claim 2 & 11
Randolph-Wall discloses:
wherein each of the plurality of inactive accounts which has been activated is associated with a pre-defined amount for redeeming only with the subset of the plurality of merchants (paragraph 0044 & 0122) .

Claim 3
Randolph-Wall discloses:
wherein the plurality of client selected merchants are individually selected or are one or more preset merchant groups selected via the client interface or a combination of merchants individually selected via the client interface and one or more preset merchant groups selected via the client interface, wherein each merchant group includes more than one merchant but less than all merchants accepting transactions via the card network provider (paragraph 0083).

Claim 4
Randolph-Wall discloses:
graphical material associated with one of the plurality of inactive accounts wherein the graphical material includes additional material selected by the client via the client interface, said selected material includes one or more of the following: identifying information associated with a cardholder, a personalized message, identifying information associated with the client, contact information associated with the client, identifying information associated with the plurality of  client-selected merchants, contact information associated with the plurality of client-selected merchants, credit redeemable by the cardholder, and an expiration date for redeeming the credit (paragraph 0122)

Claim 5 & 12
Randolph-Wall discloses:
a kiosk housing the client interface (paragraph 0036).

Claim 7 & 17
 Randolph-Wall discloses:
wherein a selected logo associated with the client and provided via the client interface is stored in a logo database and is printed on the customized physical card (paragraph 0122).

Claim 9
Randolph-Wall discloses:
a processor comprising computer executable instructions, which, in response to input from a client for activating an inactive account representative of stored value card, the processor, modified by the computer executable instructions (paragraph 0044 & 0045), 
is configured to activate the inactive account representative of the card and create the customized physical card, a customized virtual card, or both, the customized physical card, a customized virtual card, or both representing an account between a cardholder and a first number of merchants which are authorized for the account, the customized physical card, a customized virtual card, or both usable only at the first number of merchants (paragraph 0045, 0049 & 0083: “Optionally, the user may be presented with…a list of merchants or merchant types at which the card can be authorized for use. Thus, for example, the user can be presented with a variety of merchant types, such as "book store", "movie rental", and "supermarket". The user can select the desired merchant type, and user selection is stored in a database in association with a card identifier (e.g., the card number) and optionally in addition to user information.), Note: Merchant type is a first number of merchants.), 
wherein said computer executable instructions further cause the processor to assign a unique account number to the customized physical card, a customized virtual card, or both and to dispense the customized physical card, a customized virtual card, or both to the client for use by the client (paragraph 0018, 0036, 0049 & 0126); Note: paragraph 0126 discloses “The account number and other related information is integrated into the PLCC and transmitted, optionally substantially instantaneously to the consumer (e.g., over the Internet, via an email, a Web page, an SMS message, etc.)” which the Examiner interprets as a virtual card.
a merchant management system with merchant information related to the first number of merchants, wherein the merchant management system comprises computer executable instructions which cause the merchant management system to create a filter corresponding to the customized physical card, a customized virtual card, or both related to a second number of merchants, (paragraph 0083);
a card processing system operated by at least one of a credit card association and a debit card association (paragraph 0098 & 0099), 
wherein the card processing system comprises computer executable instruction which cause the card processing system to receive from a merchant a transaction request to redeem the customized physical card, a customized virtual card, or both, to obtain confirmation via the merchant management system responsive to the transaction request that the merchant is one of the second number of merchants, to authorize use of the customized physical card, a customized virtual card, or both at the merchant only when confirmation is obtained that the merchant is one of the second number of merchants, and to deny use of the customized physical card, a customized virtual card, or both at the merchant when the confirmation is not obtained (paragraph 0049, 0083 & 0126).
Randolph-Wall does not disclose the following, however Ahmad does:
wherein the second number of merchants is a subset of the first number of merchants, and wherein the second number of merchants is the number of merchants selected by a client and wherein the second number of merchants is less than the first number of merchants (column 6, lines 39-53)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ahmad with the technique of Randolph-Wall because merchants may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network (Ahmad column 4, lines 19-21).  Therefore, the design incentives of may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Randolph-Wall discloses “The PLCC is optionally in the form of a barcode or other computer readable/scannable indicia. Additionally, the debit card account number and other pertinent information (CVC2 or AVS security information) are optionally distributed using other distribution channels, such as via a phone network (e.g., a WiFi/VoIP or cellular phone network, wherein indicia corresponding to a PLCC is transmitted to, and displayed on a wireless phone display system). The PLCC, when printed or displayed on a terminal display, can be the same or similar in appearance to the example card illustrated in FIG. 7A and/or FIG. 7B” in paragraph 0127.  Note: The virtual card displayed on the wireless phone display is the same or similar to the printed card. It can be argued that Randolph-Wall & Ahmad do not disclose the limitation below however Sosa does:
wherein when the customized virtual card is dispensed, the customized virtual card is provided as a graphical display on a user’s device, the graphical display having the same appearance the customized physical card (para. 0017 & 0109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Sosa with the technique of Randolph-Wall & Ahmad to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce (Sosa para. 0010).  Therefore, the design incentives of to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 10
Randolph-Wall discloses:
an account between a cardholder and a plurality of client selected merchants, wherein the plurality of client-selected merchants is a subset of a plurality of merchants authorized for the account, wherein said account is activated and transformed into a stored value card by customized physical card, a customized virtual card, or both, and wherein the card creator dispenses customized physical card, a customized virtual card, or both to a client for use by the client only with the subset of the plurality of merchants; (paragraph 0045, 0049, 0083 & 0126)  Note: paragraph 0126 discloses “The account number and other related information is integrated into the PLCC and transmitted, optionally substantially instantaneously to the consumer (e.g., over the Internet, via an email, a Web page, an SMS message, etc.)” which the Examiner interprets as a virtual card. Also, Merchant type in para. 083 is a subset of merchants.
an account parameters database, comprising storage media, storing information identifying the plurality of merchants (paragraph 0035, 0081 & 0082); and
a client interface which interacts with the client and, which includes a non-transitory computer readable memory for storing instructions and a processor for executing the stored instructions, the client interface connected to the account parameters database (paragraph 0035 & 0036), 
the stored instructions causing said client interface to select merchants from the plurality of merchants identified by the information stored in the account parameters database, wherein the client interface is enabled to select a […] merchants less than all of the plurality of merchants using a card network provider, said client interface including (paragraph 0049 & 0083):

(i)    an input component for receiving, merchant selection from the client, information consisting of the plurality of client-selected merchants (paragraph 0036, 0037 & 0083),

(ii)    an output component for transmitting the client-selected merchants and account number information to an administrative processor (paragraph 0036, 0037 & 0083); and

(iii)    an administrator processor for communicating data for transforming the account from an unactivated state to an activated state (paragraph 0044 & 0045).
Randolph-Wall does not disclose the following, however Ahmad does:
wherein the client interface is enabled to select a number of merchants less than all of the plurality of merchants using a card network provider (column 6, lines 39-53)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ahmad with the technique of Randolph-Wall because merchants may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network (Ahmad column 4, lines 19-21).  Therefore, the design incentives of may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Randolph-Wall discloses “The PLCC is optionally in the form of a barcode or other computer readable/scannable indicia. Additionally, the debit card account number and other pertinent information (CVC2 or AVS security information) are optionally distributed using other distribution channels, such as via a phone network (e.g., a WiFi/VoIP or cellular phone network, wherein indicia corresponding to a PLCC is transmitted to, and displayed on a wireless phone display system). The PLCC, when printed or displayed on a terminal display, can be the same or similar in appearance to the example card illustrated in FIG. 7A and/or FIG. 7B” in paragraph 0127.  Note: The virtual card displayed on the wireless phone display is the same or similar to the printed card. It can be argued that Randolph-Wall & Ahmad do not disclose the limitation below however Sosa does:
wherein when the customized virtual card is dispensed, the customized virtual card is provided as a graphical display on a user’s device, the graphical display having the same appearance the customized physical card (para. 0017 & 0109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Sosa with the technique of Randolph-Wall & Ahmad to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce (Sosa para. 0010).  Therefore, the design incentives of to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 15
Randolph-Wall discloses:
wherein the amount includes one or more of the following: an amount corresponding to a particular product sold by at least one of the plurality of client-selected merchants, an amount corresponding to a particular service sold by at least one of the plurality of client-selected merchants, an amount corresponding to a denomination redeemable for products or services sold by  at least one of the plurality of client-selected merchants, a zero balance subsequently loadable with an amount, and zero balance unloadable with an additional amount (paragraph 0046 & 0050).

Claim 18
Randolph-Wall discloses:
receiving merchant data, said merchant data identifying merchants selected by the client from the plurality of participating merchants authorized for the account, (paragraph 0046, 0049 & 0050);
receiving value data, said value data indicating an amount selected by a client to be added to the account represented by the customized physical card, a customized virtual card, or both facilitating the transformation of the customized physical card, a customized virtual card, or both from an unactivated state to an activated state, said amount redeemable by the cardholder with the plurality client-selected merchants as a function of the client funding said amount (paragraph 0045, 0046, 0049 & 0050);
providing access to account parameters through the card network provider for authorizing a transaction with a first merchant for the account based on said account parameters, wherein said card network provider is at least one of a credit card association and a debit card association, said account parameters including the merchant data and value data, said authorizing including determining that the first merchant requesting the transaction is a selected merchant based on the merchant data (paragraph 0045, 0046 & 0050); and
providing access to account parameters through the card network provider for denying a transaction with a second merchant of the plurality of participating merchants for the account based on said account parameters, said denying including determining that the second merchant requesting the does not comprise the subset of the plurality of participating merchants (paragraph 0049, 0050 & 0083).
Randolph does not disclose the following, however Ahmad does:
wherein the plurality of client selected merchants is a subset of a plurality of participating merchants (column 6, lines 39-53)
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Ahmad with the technique of Randolph-Wall because merchants may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network (Ahmad column 4, lines 19-21).  Therefore, the design incentives of may participate in a closed loop, private label relationship with customers while experiencing the benefits of an open payment network provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Randolph-Wall discloses “The PLCC is optionally in the form of a barcode or other computer readable/scannable indicia. Additionally, the debit card account number and other pertinent information (CVC2 or AVS security information) are optionally distributed using other distribution channels, such as via a phone network (e.g., a WiFi/VoIP or cellular phone network, wherein indicia corresponding to a PLCC is transmitted to, and displayed on a wireless phone display system). The PLCC, when printed or displayed on a terminal display, can be the same or similar in appearance to the example card illustrated in FIG. 7A and/or FIG. 7B” in paragraph 0127.  Note: The virtual card displayed on the wireless phone display is the same or similar to the printed card. It can be argued that Randolph-Wall & Ahmad do not disclose the limitation below however Sosa does:
wherein when the customized virtual card is dispensed, the customized virtual card is provided as a graphical display on a user’s device, the graphical display having the same appearance the customized physical card (para. 0017 & 0109).
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Sosa with the technique of Randolph-Wall & Ahmad to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce (Sosa para. 0010).  Therefore, the design incentives of to improve security of purchase transactions, including online and/or telephonic transactions, and reduce or otherwise eliminate the potential of credit theft and fraud and to provide worry-free e-commerce provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 19
Randolph-Wall discloses:
receiving a request to activate a particular account (paragraph 0043);
verifying that the amount indicated by the value data has been funded by the client for the particular account (paragraph 0045); and
generating an activation status as a function of the funding verification, said generated activation status included in the account parameters wherein the client's status indicates one or more of the following: amount which is redeemable as a function of immediate funding by the client, amount which is redeemable as a function of subsequent funding by the client, amount of card is immediately redeemable, amount which is redeemable after a certain time period, and amount which is redeemable for a limited amount (paragraph 0051 & 0083).

Claim 20 
Randolph-Wall discloses:
wherein access to the account parameters is provided responsive to a transaction request received by an issuer processor via the card network provider for authorizing a transaction using the customized physical card, a customized virtual card, or both, said transaction initiated by a cardholder with a requesting merchant (paragraph 0049, 0083)

Claims 6, 13 & 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Randolph-Wall in view of Ahmad and further view of Oles et al. US 2008/0235095 A1, hereafter Oles.
Claim 6
Randolph-Wall and Ahmad discloses the limitations as shown in the rejection of Claim 1 above.  Randolph-Wall and Ahmad do not disclose the limitation of wherein the client interface interacts with the client to receive design data for further customizing the appearance of material associated with one of the plurality of inactive accounts, said customizing data including one or more of the following: font of characters, style of characters, size of the material associated with the account, color of the information, a theme associated with the account, and an orientation of the material associated with the account. However, Oles, in Paragraph 0056 discloses “Different fonts and effects (e.g., drop shadows) may be utilized for the added text.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Oles with the technique of Randolph-Wall and Ahmad because it provide enhancement features that can be customized to each user.  Therefore, the design incentives of enhanced customized features provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 13
Randolph-Wall and Ahmad discloses the limitations as shown in the rejection of Claim 10 above.  Randolph-Wall and Ahmad do not disclose the limitation of wherein the client interface interacts with the client to display a preview of the customized physical card, a customized virtual card, or both to the client before the card creator activates the customized physical card, a customized virtual card, or both. However, Oles, in Fig 7A. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Oles with the technique of Randolph-Wall and Ahmad because it provide enhancement features that can be customized to each user.  Therefore, the design incentives of enhanced customized features provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  

Claim 14
Randolph-Wall and Ahmad discloses the limitations as shown in the rejection of Claim 11 above.  Randolph-Wall and Ahmad do not disclose the limitation of wherein the client interface further interacts with the client to collect an image provided by the client. However, Oles, in Fig 6D & 6E. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Oles with the technique of Randolph-Wall and Ahmad because it provide enhancement features that can be customized to each user.  Therefore, the design incentives of enhanced customized features provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Menichilli et al. US 2007/0192235 A1 discloses “A financial payment vehicle, such as a charge or credit card, provides lower financing terms on purchases that meet specified criteria (i.e. a minimum threshold transaction amount, a purchase from a particular industry or at particular merchants, and/or other enrollment qualifications) and further provides standard financing terms for purchases that do not meet the criteria.”
Strayer et al. US 2006/0116955 A1 discloses “Systems and methods for merchant processing of purchase card transactions with expanded card type acceptance are provided. For each merchant, a record is maintained of each card type that the merchant accepts, and merchant-specific transaction processing parameters are associated with each card type. During transaction processing, a card type for the transaction is identified from transaction data submitted by the merchant, and the merchant-specific transaction processing parameters associated with the identified card type are used to control transaction processing.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619